Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a divisional of 16/378,106, issued as US Patent No. 11,028,402, which is a 371 of PCT/EP2016/071801.
The response filed on October 17, 2022 has been entered.
Claims 36-55 are pending.

Election/Restrictions
 Applicant’s election without traverse of Group II with a species election of S. eubayanus as the host cell in the reply filed on October 17, 2022 is acknowledged.
Claims 52-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 17, 2022.
Claims 37 and 46 are partially directed to non-elected inventions (IgAGT1 of SEQ ID NO:6, AGT1 of SEQ ID NO:8 and scAGT1 of SEQ ID NO:15).  For examination purposes, the Examiner will only examine the elected invention, DNA construct comprising SEQ ID NO:7.


Claim for Domestic Priority
Applicants' claim for domestic priority under 35 USC 119(e) to US provisional application 62/654,021, filed 004/06/2018, is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 28, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.   

Improper Multiple Dependent Claim
Claims 47 and 48 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claims 47-48 not been further treated on the merits.

Claim Objection
	Claim 37 is objected to due to the recitation of “nc” of “ncAGT1” in line 2.  Abbreviation/acronym unless otherwise obvious and/or commonly used in the art, should not be recited in the claims without at least once reciting the entire phrase for which the abbreviation/acronym is used.   
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 Claim 45 and claim 46 depending therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 45 recites the limitation “AGT-like” in line 3.  The metes and bounds of the limitation in the context of the above claims are not clear to the Examiner. It is unclear what polypeptides are considered as being “like” an AGT and therefore, it is unclear what polypeptides are encompassed by the claim.  Clarification is requested.

Claim 46 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 46 recites the limitation “functional fragment” in line 3.  The metes and bounds of the limitation in the context of the above claim are not clear to the Examiner. A perusal of the specification did not provide the Examiner with a specific definition for the above limitation. Therefore, it is unclear either from the specification or from the claim as to what specific functions of the polypeptide are encompassed as “functional fragment”.  Clarification is requested.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-46 and 49-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass (1) a DNA construct comprising a heterologous promoter operably linked to any alpha-glucoside transporter (AGT) or AGT having at least 95% sequence identity to SEQ ID NO:7 and vector or yeast cell comprising said DNA construct and (2) any yeast cell, any Saccharomyces, or Saccharomyces eubayanus modified to increase expression or maltose/maltotriose transporter activity of any maltose/maltotriose transporter polypeptide, any AGT1 polypeptide, or a maltose/maltotriose transporter protein having at least 95% sequence identity to SEQ ID NO:7 or any functional fragment thereof.    Therefore, the claims are drawn to a genus of DNA constructs having unknown structure and a genus of modified yeast cells, Saccharomyces, or Saccharomyces eubayanus comprising a genus of maltose/maltotriose transporter or AGT polypeptide having unknown structure, wherein the expression or activity of said maltose/maltotriose transporter or AGT polypeptide is increased.
As indicated in MPEP 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus. In addition, MPEP 2163 states that a representative number of species means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
The recitation of “maltose/maltotriose transporter polypeptide” and “AGT” fails to provide a sufficient description of the genus of polypeptides expressed/comprised in the claimed yeast cells as it merely describes the functional features of the genus without providing any definition of the structural features of the species within the genus.   The specification does not specifically define any of the species that fall within the genus.  The specification does not define any structural features commonly possessed by members of the genus that distinguish them from others.  One skilled in the art therefore cannot, as one can do with a fully described genus, visualize or recognize the identity of the members of the genus.   
At the time of filing, maltotriose was poorly utilized or complete unutilized by some brew strain, such as S. eubayanus (see page 2 of the instant specification).  The specification is limited to one representative species, a DNA construct comprising the AGT1 having the amino acid sequence of SEQ ID NO:7 operably linked to a heterologous promoter, vector comprising said DNA construct, and a Saccharomyces eubayanus expressing AGT1 having the amino acid sequence of SEQ ID NO:7.  While MPEP 2163 acknowledges that in certain situations “one species adequately supports a genus,” it also acknowledges that “[f]or inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.” In view of the widely variant species encompassed by the genus, the four examples described above is not enough and does not constitute a representative number of species to describe the whole genus.  Therefore, the specification fails to describe a representative species of the claimed genus. 
Further, with the aid of a computer, one of skill in the art could identify all of the polypeptides having 95% sequence identity with SEQ ID NO:7.  However, there is no teaching regarding which amino acids or which 5% of the amino acids can vary from SEQ ID NO:7 and result in a polypeptide having AGT activity or maltose/maltotriose transporter activity.  
An important consideration is that structure is not necessarily a reliable indicator of function.  In the instant case, there is no disclosure relating similarity of structure to conservation of function.  Conservation of structure is not necessarily a surrogate for conservation of function.  Since the claimed invention is that of expressing a polypeptide, and there is no disclosure of the domains responsible for AGT activity or maltose/maltotriose transporter activity, the absence of information may be persuasive that those of skill in the art would not take the disclosure as generic.  
As of the filing date, there was no known or disclosed correlation between a structure other than SEQ ID NO:7 and having AGT activity or maltose/maltotriose transporter activity.  While general knowledge in the art may have allowed one of skill in the art to identify other polypeptides expected to have the same or similar tertiary structure, there is not general knowledge in the art about AGT activity or maltose/maltotriose transporter activity to suggest that general similarity of structure confers said activity.  Accordingly, one of skill in the art would not accept the disclosure of SEQ ID NO:7 as representative of other polypeptides having AGT activity or maltose/maltotriose transporter activity.
Given this lack of description of the representative species encompassed by the genus of the claims, the specification fails to sufficiently describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize that applicants were in possession of the inventions of claims 36-46 and 49-51. 
Applicant is referred to the revised guidelines concerning compliance with the written description requirement of U.S.C. 112, first paragraph, published in the Official Gazette and also available at www.uspto.gov.
 
Claims 36-46 and 49-51 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for DNA construct comprising the AGT1 having the amino acid sequence of SEQ ID NO:7 operably linked to a heterologous promoter, vector comprising said DNA construct, and a Saccharomyces eubayanus expressing AGT1 having the amino acid sequence of SEQ ID NO:7, does not reasonably provide enablement for DNA constructs having unknown structure and modified yeast cells, Saccharomyces, or Saccharomyces eubayanus comprising maltose/maltotriose transporter or AGT polypeptide having unknown structure, wherein the expression or activity of said maltose/maltotriose transporter or AGT polypeptide is increased.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988). They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
The breadth of the claims.
It is noted that MPEP 2111.01 states that ''[d]uring examination, the claims must be interpreted as broadly as their terms reasonably allow.'' In this case, the examiner has broadly interpreted the claims to encompass (1) a DNA construct comprising a heterologous promoter operably linked to any alpha-glucoside transporter (AGT) or AGT having at least 95% sequence identity to SEQ ID NO:7 and vector or yeast cell comprising said DNA construct and (2) any yeast cell, any Saccharomyces, or Saccharomyces eubayanus modified to increase expression or maltose/maltotriose transporter activity of any maltose/maltotriose transporter polypeptide, any AGT1 polypeptide, or a maltose/maltotriose transporter protein having at least 95% sequence identity to SEQ ID NO:7 or any functional fragment thereof.    Therefore, the claims are drawn to DNA constructs having unknown structure and modified yeast cells, Saccharomyces, or Saccharomyces eubayanus comprising maltose/maltotriose transporter or AGT polypeptide having unknown structure, wherein the expression or activity of said maltose/maltotriose transporter or AGT polypeptide is increased.
The claims are not commensurate with the enablement provided by the disclosure with regard to the extremely large number of polynucleotides and yeast cells.  In the instant case, the specification is limited to a DNA construct comprising the AGT1 having the amino acid sequence of SEQ ID NO:7 operably linked to a heterologous promoter, vector comprising said DNA construct, and a Saccharomyces eubayanus expressing AGT1 having the amino acid sequence of SEQ ID NO:7.  
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.
While enzyme isolation techniques, recombinant and mutagenesis techniques were known in the art at the time of the invention, e.g. mutagenesis, and it is routine in the art to screen for variants comprising multiple substitutions or multiple modifications as encompassed by the instant claims, the specific amino acid positions within the protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited in any protein and the result of such modifications is unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.   
In the absence of: (a) rational and predictable scheme for making a polynucleotide encoding a polypeptide having AGT activity or AGT activity or maltose/maltotriose transporter activity in any yeast, any Saccharomyces or S. eubayanus and (b) a correlation between structure and having AGT activity or AGT activity or maltose/maltotriose transporter activity in any yeast, any Saccharomyces or S. eubayanus, the specification provides insufficient guidance as to which of the essentially infinite possible choices is likely to be successful.  One of skill in the art would have to test these infinite possible polynucleotides and yeast cells to determine which polynucleotides encode polypeptides having AGT activity or AGT activity or maltose/maltotriose transporter activity in any yeast, any Saccharomyces or S. eubayanus.  While enablement is not precluded by the necessity for routine screening, if a large amount of screening is required, as is the case herein, the specification must provide a reasonable amount of guidance which respect to the direction in which the experimentation should proceed so that a reasonable number of species can be selected for testing.  In view of the fact that such guidance has not been provided in the instant specification, it would require undue experimentation to enable the full scope of the claims.  
The state of prior art, the relative skill of those in the art, and predictability or unpredictability of the art.
Since the amino acid sequence of the mutant determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the proteins' structure relates to its function.  In the instant case, neither the specification or the art provide a correlation between structure and activity such that one of skill in the art can envision the structure of any polypeptides having the same biological function as that of the polypeptide of SEQ ID NO:7 or having AGT activity or AGT activity or maltose/maltotriose transporter activity in any yeast, any Saccharomyces or S. eubayanus or predict the function of a polypeptide from its primary structure.  In addition, the art does not provide any teaching or guidance as to (1) which amino acids within the polypeptides of SEQ ID NO:7 can be modified and which ones are conserved such that one of skill in the art can make the recited polypeptides having the same biological activity as that of the polypeptide of SEQ ID NO:7, (2) which segments of the polypeptide of SEQ ID NO:7 are essential for having AGT activity or AGT activity or maltose/maltotriose transporter activity in any yeast, any Saccharomyces or S. eubayanus, and (3) the general tolerance of the polypeptide of SEQ ID NO:7 to structural modifications and the extent of such tolerance.  The art clearly teaches that changes in a protein's amino acid sequence to obtain the desired activity without any guidance/knowledge as to which amino acids in a protein are required for that activity is highly unpredictable. At the time of the invention there was a high level of unpredictability associated with altering a polypeptide sequence with an expectation that the polypeptide will maintain the desired activity. For example, Studer (Residue mutations and their impact on protein structure and function: detecting beneficial and pathogenic changes.  Biochem. J. (2013) 449, 581–594.  – form PTO-1449) teach that (1) protein engineers are frequently surprised by the range of effects caused by single mutations that they hoped would change only one specific and simple property in enzymes, (2) the often surprising results obtained by experiments where single mutations are made reveal how little is known about the rules of protein stability, and (3) the difficulties in designing de novo stable proteins with specific functions. 
Further, the function of the encoded polypeptide cannot be predicted from its structure and the specification does not teach how to use polypeptides having any function or having no activity. The quantity of experimentation in this area is extremely large since there is significant variability in the activity of the polynucleotides in the claims.  It would require significant study to identify the actual function of the encoded polypeptides and identifying a use for the encoded polypeptide would be an inventive, unpredictable and difficult undertaking.  This would require years of inventive effort, with each of the many intervening steps, upon effective reduction to practice, not providing any guarantee of success in the succeeding steps.
Further, the art is extremely unpredictable with regard to protein function in the absence of realizable information regarding its activity.  Even very similar proteins may have every different functions.  In the current case, where no specific information is known regarding the function, it is entirely unpredictable what function and activity will be found for the protein.  The prior art does not resolve this ambiguity, since no prior art activity is identified for the encoded polypeptides.
The amount of direction or guidance presented and the existence of working examples.  
The specification is limited to a DNA construct comprising the AGT1 having the amino acid sequence of SEQ ID NO:7 operably linked to a heterologous promoter, vector comprising said DNA construct, and a Saccharomyces eubayanus expressing AGT1 having the amino acid sequence of SEQ ID NO:7.   However, the speciation fails to provide any information as to (1) specific substrates associated with any AGT having at least 95% sequence identity to SEQ ID NO:7, any functional fragment thereof, or any maltose/maltotriose transporter, (2) structural elements required in a polypeptide having AGT activity or AGT activity or maltose/maltotriose transporter activity in any yeast, any Saccharomyces or S. eubayanus (3) which are the structural elements in a polypeptide or the polypeptide of SEQ ID NO:7 that are essential for having AGT activity or AGT activity or maltose/maltotriose transporter activity in any yeast, any Saccharomyces or S. eubayanus.  No correlation between structure and function of having AGT activity or AGT activity or maltose/maltotriose transporter activity in any yeast, any Saccharomyces or S. eubayanus has been presented.  There is no information or guidance as to which amino acid residues in the polypeptides of SEQ ID NO: 7 can be modified and which ones are to be conserved to create a polypeptide having AGT activity or AGT activity or maltose/maltotriose transporter activity in any yeast, any Saccharomyces or S. eubayanus.  
Thus, in view of the overly broad scope of the claims, the lack of guidance and working examples provided in the specification, the high level of unpredictability of the prior art in regard to structural changes and their effect on function and the lack of knowledge about a correlation between structure and function, an undue experimentation would be necessary one having ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims.   The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of polypeptides having the desired biological characteristics recited in the claims are unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 36, 38-46, and 49-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han (Mol. Microbiol. 1995; 17(6):1093-107 – form PTO-1449).
Regarding claim 36, Han discloses a DNA construct comprising a heterologous promoter operably linked to a polynucleotide encoding AGT1 (“Yeast strains” and “Plasmids” at pages 1104-1105).  Regarding claim 38, the DNA construct of Han comprises a yeast promoter (“Yeast strains” and “Plasmids” at pages 1104-1105).  Regarding claims 40-41, Han discloses a vector or plasmid comprising the DNA construct (“Yeast strains” and “Plasmids” at pages 1104-1105).  Regarding claims 39, 42-45, and 49-50, Han discloses S. cerevisiae comprising the DNA construct or increased expression of AGT1 (“Yeast strains” and “Plasmids” at pages 1104-1105).  Regarding claims 43 and 45, the expression and activity of the AGT1 expressed in S. cerevisiae is increased as compared to a control S. cerevisiae.   Regarding claim 44, since the expression and activity of the AGT1 is increased and AGT1 transports maltose/maltotriose across the plasma membrane, the activity of AGT1 at the plasma membrane of the yeast cell is increased.  Regarding claim 46, AGT1 of Han has 86.2% sequence identity to AGT1 of SEQ ID NO:7 of the instant application and comprises a polypeptide that is a functional fragment of SEQ ID NO:7 of the instant application (see the sequence alignment below).  Therefore, the reference of Han anticipates claims 36, 38-46, and 49-50. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 43 and 51 are rejected under 35 U.S.C. 103 as being unpatentable over Han (Mol. Microbiol. 1995; 17(6):1093-107 – form PTO-1449) and Jung (US 2016/0340698 – form PTO-1449).
Regarding claim 43, Han discloses Saccharomyces strains expressing a polynucleotide encoding AGT1, wherein the expression and activity of the AGT1 expressed in Saccharomyces is increased as compared to a control Saccharomyces (Table 3  and “Yeast strains” and “Plasmids” at pages 1104-1105).  
The difference between the reference of Han and claim 51 is that the Han does not explicitly disclose expressing AGT1 in S. eubayanus.  
  	 Regarding claim 51, Jung discloses a method of expressing a polypeptide of interest in S. eubayanus ([0056]).   Jung also discloses increasing activity of a polypeptide of interest by at least 30% compared to the parent cell ([0014]).
Therefore, combining the teachings of Han and Jung, it would have been obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to express the AGT1 of Han in other Saccharomyces strains, such as S. eubayanus, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably predictable.  One of ordinary skill in the art would have been motivated to do so in order to increase AGT1 activity or maltose/maltotriose transport activity in other Saccharomyces strains, such as S. eubayanus. One of ordinary skill in the art would have had a reasonable expectation of success since Jung discloses a method of expressing a polypeptide of interest in S. eubayanus.  Further, the rationale supporting that the claims would have been obvious is that a particular known technique (expression of polypeptides of interest in S. eubayanus) was recognized as part of the ordinary capabilities of one skilled in the art. Therefore, one of ordinary skill in the art would have been capable of applying this known technique to a known device (expression of maltose/maltotriose transporter polypeptide in yeast) that was ready for improvement and the results would have been predictable to one of ordinary skill in the art. If any of these findings cannot be made, then this rationale cannot be used to support a conclusion that the claim would have been obvious to one of ordinary skill in the art.  
Therefore, the above references render claims 43 and 51 prima facie obvious.

Conclusion

	Claims 36-55 are pending.

	Claims 52-55 are withdrawn.

	Claims 36-46 and 49-51 are rejected.

Claims 47-48 are objected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONG D PAK whose telephone number is (571)272-0935.  The examiner can normally be reached on M-Th: 8:00am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YONG D PAK/Primary Examiner, Art Unit 1652          


Sequence alignment between AGT1 of SEQ ID NO:7 of the instant application and AGT1 of Han.

MAL11_YEAST
ID   MAL11_YEAST             Reviewed;         616 AA.
AC   P53048; D6VV66;
DT   01-OCT-1996, integrated into UniProtKB/Swiss-Prot.
DT   01-OCT-1996, sequence version 1.
DT   25-MAY-2022, entry version 178.
DE   RecName: Full=General alpha-glucoside permease;
DE   AltName: Full=Maltose permease MAL11;
DE   AltName: Full=Maltose transport protein MAL11;
GN   Name=MAL11; Synonyms=AGT1, MAL1T, MTP1; OrderedLocusNames=YGR289C;
OS   Saccharomyces cerevisiae (strain ATCC 204508 / S288c) (Baker's yeast).
OC   Eukaryota; Fungi; Dikarya; Ascomycota; Saccharomycotina; Saccharomycetes;
OC   Saccharomycetales; Saccharomycetaceae; Saccharomyces.
OX   NCBI_TaxID=559292;
RN   [1]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA], FUNCTION, SUBCELLULAR LOCATION, AND
RP   INDUCTION.
RX   PubMed=8594329; DOI=10.1111/j.1365-2958.1995.mmi_17061093.x;
RA   Han E.-K., Cotty F., Sottas C., Jiang H., Michels C.A.;
RT   "Characterization of AGT1 encoding a general alpha-glucoside transporter
RT   from Saccharomyces.";
RL   Mol. Microbiol. 17:1093-1107(1995).
RN   [2]
RP   NUCLEOTIDE SEQUENCE [GENOMIC DNA].
RC   STRAIN=ATCC 96604 / S288c / FY1679;
RX   PubMed=9090054;
RX   DOI=10.1002/(sici)1097-0061(19970315)13:3<251::aid-yea63>3.0.co;2-r;
RA   Volckaert G., Voet M., Robben J.;
RT   "Sequence analysis of a near-subtelomeric 35.4 kb DNA segment on the right
RT   arm of chromosome VII from Saccharomyces cerevisiae carrying the MAL1 locus
RT   reveals 15 complete open reading frames, including ZUO1, BGL2 and BIO2
RT   genes and an ABC transporter gene.";
RL   Yeast 13:251-259(1997).
RN   [3]
RP   NUCLEOTIDE SEQUENCE [LARGE SCALE GENOMIC DNA].
RC   STRAIN=ATCC 204508 / S288c;
RX   PubMed=9169869;
RA   Tettelin H., Agostoni-Carbone M.L., Albermann K., Albers M., Arroyo J.,
RA   Backes U., Barreiros T., Bertani I., Bjourson A.J., Brueckner M.,
RA   Bruschi C.V., Carignani G., Castagnoli L., Cerdan E., Clemente M.L.,
RA   Coblenz A., Coglievina M., Coissac E., Defoor E., Del Bino S., Delius H.,
RA   Delneri D., de Wergifosse P., Dujon B., Durand P., Entian K.-D., Eraso P.,
RA   Escribano V., Fabiani L., Fartmann B., Feroli F., Feuermann M.,
RA   Frontali L., Garcia-Gonzalez M., Garcia-Saez M.I., Goffeau A.,
RA   Guerreiro P., Hani J., Hansen M., Hebling U., Hernandez K., Heumann K.,
RA   Hilger F., Hofmann B., Indge K.J., James C.M., Klima R., Koetter P.,
RA   Kramer B., Kramer W., Lauquin G., Leuther H., Louis E.J., Maillier E.,
RA   Marconi A., Martegani E., Mazon M.J., Mazzoni C., McReynolds A.D.K.,
RA   Melchioretto P., Mewes H.-W., Minenkova O., Mueller-Auer S., Nawrocki A.,
RA   Netter P., Neu R., Nombela C., Oliver S.G., Panzeri L., Paoluzi S.,
RA   Plevani P., Portetelle D., Portillo F., Potier S., Purnelle B., Rieger M.,
RA   Riles L., Rinaldi T., Robben J., Rodrigues-Pousada C.,
RA   Rodriguez-Belmonte E., Rodriguez-Torres A.M., Rose M., Ruzzi M.,
RA   Saliola M., Sanchez-Perez M., Schaefer B., Schaefer M., Scharfe M.,
RA   Schmidheini T., Schreer A., Skala J., Souciet J.-L., Steensma H.Y.,
RA   Talla E., Thierry A., Vandenbol M., van der Aart Q.J.M., Van Dyck L.,
RA   Vanoni M., Verhasselt P., Voet M., Volckaert G., Wambutt R., Watson M.D.,
RA   Weber N., Wedler E., Wedler H., Wipfli P., Wolf K., Wright L.F.,
RA   Zaccaria P., Zimmermann M., Zollner A., Kleine K.;
RT   "The nucleotide sequence of Saccharomyces cerevisiae chromosome VII.";
RL   Nature 387:81-84(1997).
RN   [4]
RP   GENOME REANNOTATION.
RC   STRAIN=ATCC 204508 / S288c;
RX   PubMed=24374639; DOI=10.1534/g3.113.008995;
RA   Engel S.R., Dietrich F.S., Fisk D.G., Binkley G., Balakrishnan R.,
RA   Costanzo M.C., Dwight S.S., Hitz B.C., Karra K., Nash R.S., Weng S.,
RA   Wong E.D., Lloyd P., Skrzypek M.S., Miyasato S.R., Simison M., Cherry J.M.;
RT   "The reference genome sequence of Saccharomyces cerevisiae: Then and now.";
RL   G3 (Bethesda) 4:389-398(2014).
RN   [5]
RP   FUNCTION, AND INDUCTION.
RX   PubMed=10618490; DOI=10.1016/s0014-5793(99)01698-1;
RA   Wieczorke R., Krampe S., Weierstall T., Freidel K., Hollenberg C.P.,
RA   Boles E.;
RT   "Concurrent knock-out of at least 20 transporter genes is required to block
RT   uptake of hexoses in Saccharomyces cerevisiae.";
RL   FEBS Lett. 464:123-128(1999).
RN   [6]
RP   FUNCTION, AND INDUCTION.
RX   PubMed=12210897; DOI=10.1002/yea.894;
RA   Day R.E., Higgins V.J., Rogers P.J., Dawes I.W.;
RT   "Characterization of the putative maltose transporters encoded by YDL247w
RT   and YJR160c.";
RL   Yeast 19:1015-1027(2002).
RN   [7]
RP   TOPOLOGY [LARGE SCALE ANALYSIS].
RC   STRAIN=ATCC 208353 / W303-1A;
RX   PubMed=16847258; DOI=10.1073/pnas.0604075103;
RA   Kim H., Melen K., Oesterberg M., von Heijne G.;
RT   "A global topology map of the Saccharomyces cerevisiae membrane proteome.";
RL   Proc. Natl. Acad. Sci. U.S.A. 103:11142-11147(2006).
CC   -!- FUNCTION: High-affinity uptake of alpha-glucosides such as maltose,
CC       turanose, isomaltose, alpha-methylglucoside, maltotriose, palatinose,
CC       trehalose, melezitose and glucose. Acts with the concomitant transport
CC       of protons into the cell (symport system).
CC       {ECO:0000269|PubMed:10618490, ECO:0000269|PubMed:12210897,
CC       ECO:0000269|PubMed:8594329}.
CC   -!- SUBCELLULAR LOCATION: Cell membrane {ECO:0000305|PubMed:8594329};
CC       Multi-pass membrane protein {ECO:0000255}.
CC   -!- INDUCTION: By maltose and maltotriose (PubMed:10618490,
CC       PubMed:12210897, PubMed:8594329). Repressed by glucose
CC       (PubMed:10618490, PubMed:12210897, PubMed:8594329).
CC       {ECO:0000269|PubMed:10618490, ECO:0000269|PubMed:12210897,
CC       ECO:0000269|PubMed:8594329}.
CC   -!- SIMILARITY: Belongs to the major facilitator superfamily. Sugar
CC       transporter (TC 2.A.1.1) family. {ECO:0000305}.
CC   ---------------------------------------------------------------------------
CC   Copyrighted by the UniProt Consortium, see https://www.uniprot.org/terms
CC   Distributed under the Creative Commons Attribution (CC BY 4.0) License
CC   ---------------------------------------------------------------------------
DR   EMBL; L47346; AAB07600.1; -; Genomic_DNA.
DR   EMBL; Z73074; CAA97322.1; -; Genomic_DNA.
DR   EMBL; BK006941; DAA08377.1; -; Genomic_DNA.
DR   PIR; S64624; S64624.
DR   RefSeq; NP_011805.3; NM_001181418.3.
DR   AlphaFoldDB; P53048; -.
DR   SMR; P53048; -.
DR   BioGRID; 33539; 113.
DR   DIP; DIP-5567N; -.
DR   IntAct; P53048; 2.
DR   MINT; P53048; -.
DR   STRING; 4932.YGR289C; -.
DR   TCDB; 2.A.1.1.11; the major facilitator superfamily (mfs).
DR   PaxDb; P53048; -.
DR   EnsemblFungi; YGR289C_mRNA; YGR289C; YGR289C.
DR   GeneID; 853207; -.
DR   KEGG; sce:YGR289C; -.
DR   SGD; S000003521; MAL11.
DR   VEuPathDB; FungiDB:YGR289C; -.
DR   eggNOG; KOG0254; Eukaryota.
DR   GeneTree; ENSGT00940000176341; -.
DR   HOGENOM; CLU_001265_11_5_1; -.
DR   InParanoid; P53048; -.
DR   OMA; YELTAAW; -.
DR   PRO; PR:P53048; -.
DR   Proteomes; UP000002311; Chromosome VII.
DR   RNAct; P53048; protein.
DR   GO; GO:0016021; C:integral component of membrane; IEA:UniProtKB-KW.
DR   GO; GO:0016020; C:membrane; IBA:GO_Central.
DR   GO; GO:0005886; C:plasma membrane; IEA:UniProtKB-SubCell.
DR   GO; GO:0005352; F:alpha-glucoside:proton symporter activity; IDA:SGD.
DR   GO; GO:0005351; F:carbohydrate:proton symporter activity; IBA:GO_Central.
DR   GO; GO:0005364; F:maltose:proton symporter activity; IMP:SGD.
DR   GO; GO:0015574; F:trehalose transmembrane transporter activity; IDA:SGD.
DR   GO; GO:0000017; P:alpha-glucoside transport; IDA:UniProtKB.
DR   GO; GO:0008643; P:carbohydrate transport; IBA:GO_Central.
DR   GO; GO:0046352; P:disaccharide catabolic process; IMP:SGD.
DR   GO; GO:0000023; P:maltose metabolic process; IEA:UniProtKB-KW.
DR   GO; GO:0015768; P:maltose transport; IMP:SGD.
DR   GO; GO:0015771; P:trehalose transport; IDA:SGD.
DR   Gene3D; 1.20.1250.20; -; 1.
DR   InterPro; IPR020846; MFS_dom.
DR   InterPro; IPR005828; MFS_sugar_transport-like.
DR   InterPro; IPR036259; MFS_trans_sf.
DR   InterPro; IPR003663; Sugar/inositol_transpt.
DR   Pfam; PF00083; Sugar_tr; 1.
DR   SUPFAM; SSF103473; SSF103473; 1.
DR   TIGRFAMs; TIGR00879; SP; 1.
DR   PROSITE; PS50850; MFS; 1.
PE   1: Evidence at protein level;
KW   Cell membrane; Glycoprotein; Maltose metabolism; Membrane;
KW   Reference proteome; Sugar transport; Symport; Transmembrane;
KW   Transmembrane helix; Transport.
FT   CHAIN           1..616
FT                   /note="General alpha-glucoside permease"
FT                   /id="PRO_0000050425"
FT   TOPO_DOM        1..115
FT                   /note="Cytoplasmic"
FT                   /evidence="ECO:0000255"
FT   TRANSMEM        116..136
FT                   /note="Helical; Name=1"
FT                   /evidence="ECO:0000255"
FT   TOPO_DOM        137..150
FT                   /note="Extracellular"
FT                   /evidence="ECO:0000255"
FT   TRANSMEM        151..171
FT                   /note="Helical; Name=2"
FT                   /evidence="ECO:0000255"
FT   TOPO_DOM        172..186
FT                   /note="Cytoplasmic"
FT                   /evidence="ECO:0000255"
FT   TRANSMEM        187..207
FT                   /note="Helical; Name=3"
FT                   /evidence="ECO:0000255"
FT   TOPO_DOM        208
FT                   /note="Extracellular"
FT                   /evidence="ECO:0000255"
FT   TRANSMEM        209..229
FT                   /note="Helical; Name=4"
FT                   /evidence="ECO:0000255"
FT   TOPO_DOM        230..242
FT                   /note="Cytoplasmic"
FT                   /evidence="ECO:0000255"
FT   TRANSMEM        243..263
FT                   /note="Helical; Name=5"
FT                   /evidence="ECO:0000255"
FT   TOPO_DOM        264..278
FT                   /note="Extracellular"
FT                   /evidence="ECO:0000255"
FT   TRANSMEM        279..299

  Query Match             86.2%;  Score 2726;  DB 1;  Length 616;
  Best Local Similarity   85.4%;  
  Matches  521;  Conservative   40;  Mismatches   49;  Indels    0;  Gaps    0;

Qy          1 MKNIISLVRRKGNTPEDETENLEDTSSTTVMQAKDLDIEDFEERKKNDAFELNHMELTTN 60
              |||||||| :|    ::| :|: ::|   | | :  : ||||| ||: ||||:|:| |||
Db          1 MKNIISLVSKKKAASKNEDKNISESSRDIVNQQEVFNTEDFEEGKKDSAFELDHLEFTTN 60

Qy         61 ATQLGDSDGDNDNAIRVAEATDDANEANNEEKSMTLRQALRKYPKAALWSILVSTTLVME 120
              : |||||| ||:| |    |||||||||:|||||||:||| |||||||||||||||||||
Db         61 SAQLGDSDEDNENVINEMNATDDANEANSEEKSMTLKQALLKYPKAALWSILVSTTLVME 120

Qy        121 GYDTALLSALYALPVFQRKFGTMNAEGSYEITSQWQIGLNMCVLCGEMIGLQMTTYMVEF 180
              ||||||||||||||||||||||:| |||||||||||||||||||||||||||:|||||||
Db        121 GYDTALLSALYALPVFQRKFGTLNGEGSYEITSQWQIGLNMCVLCGEMIGLQITTYMVEF 180

Qy        181 MGNRYTMIMALFLLTAYIFILYYCKSLAMIAVGQILSAMPWGCFQSLAVTYASEVCPLAL 240
              |||||||| || ||||||||||||||||||||||||||:|||||||||||||||||||||
Db        181 MGNRYTMITALGLLTAYIFILYYCKSLAMIAVGQILSAIPWGCFQSLAVTYASEVCPLAL 240

Qy        241 RYYMTSYSNICWLFGQIFASGIMKNSQENLGDSDLGYKLPFALQWIWPAPLIIGIFFAPE 300
              |||||||||||||||||||||||||||||||:|||||||||||||||||||:||||||||
Db        241 RYYMTSYSNICWLFGQIFASGIMKNSQENLGNSDLGYKLPFALQWIWPAPLMIGIFFAPE 300

Qy        301 SPWWLVRKNKIVEAKKSLNRILSGTATEKEIQVDITLKQIEMTIEKERLRASESGSFFSC 360
              ||||||||::: ||:|||:|||||   ||:||||:||||||:||||||| ||:|||||:|
Db        301 SPWWLVRKDRVAEARKSLSRILSGKGAEKDIQVDLTLKQIELTIEKERLLASKSGSFFNC 360

Qy        361 FKGVDGRRTRLACLTWVAQNSSGAVLLGYSTYFFERAGMDTDKAFTFSLIQYCLGLAGTL 420
              ||||:|||||||||||||||||||||||||||||||||| ||||||||||||||||||||
Db        361 FKGVNGRRTRLACLTWVAQNSSGAVLLGYSTYFFERAGMATDKAFTFSLIQYCLGLAGTL 420

Qy        421 CSWVISGRVGRWTILTYGLSFQMVCLFIIGGMGFASGSSASNAAGGLLLALSFFYNAGIG 480
              |||||||||||||||||||:|||||||||||||| ||||||| |||||||||||||||||
Db        421 CSWVISGRVGRWTILTYGLAFQMVCLFIIGGMGFGSGSSASNGAGGLLLALSFFYNAGIG 480

Qy        481 AVVYCIVAEIPSAELRTKTIVLARICYNLMAVFNAILTPYMLNVSDWNWGAKTGLYWGGF 540
              |||||||||||||||||||||||||||||||| |||||||||||||||||||||||||||
Db        481 AVVYCIVAEIPSAELRTKTIVLARICYNLMAVINAILTPYMLNVSDWNWGAKTGLYWGGF 540

Qy        541 TALTLAWVIIDLPETTGRTFSEINELFNQGVPARKFASTVVDPFGKSGLKNLPQVDDIID 600
              ||:|||||||||||||||||||||||||||||||||||||||||||   ::    |: | 
Db        541 TAVTLAWVIIDLPETTGRTFSEINELFNQGVPARKFASTVVDPFGKGKTQHDSLADESIS 600

Qy        601 RSSSMSQQAL 610
              :|||: |: |
Db        601 QSSSIKQREL 610